OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
An environmental impact statement mandated by ECL 8-0109 must be prepared and made available to the public before “any significant authorization is granted for a specific proposal.” (Matter of Tri-County Taxpayers Assn. v Town Bd., 55 NY2d 41, 47.) While preliminary steps in the planning of the 42nd Street Development Project have been taken, an environmental impact statement is not required until a specific project plan for the development is actually formulated and proposed. At that time, prior to acting on the proposal, the statement must be prepared, filed and made available to the public. (ECL 8-0109, subd 6.)
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Kaye concur; Judge Simons taking no part.
Order affirmed, with costs, in a memorandum.